Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


This Office Action is responsive to the RCE filed on July 21, 2022.  Claims 1-20 is/are pending for examination.


Response to Amendment


Applicant has amended claims 1, 12 and 20; and claims 1-20 are pending.


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/2022 has been entered.


Information Disclosure Statement


The information disclosure statement (IDS) submitted on 7/21/2022, is being considered by the examiner.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 11-15 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gaede et al. (US 2012/0138671) hereinafter “Gaede”.


As to claim 1, Gaede discloses a computer-implemented method for generating at least one smart link (Gaede [17-24] discloses wherein generating QR code/smart link), the method comprising: 
receiving a plurality of destination digital resources, wherein each destination digital resources of the plurality of destination digital resources is for a device executing a different operating system (Gaede [17-24, 33-35], discloses wherein the QR code/smart link allows access to resources from another device); and 
generating at least one smart link based on the plurality of destination digital resources (Gaede [21-24, 33-35], discloses wherein creating/generating link based on resources);
wherein the at least one smart link provides configurable access to the plurality of destination digital resources in response to an interaction with the at least one smart link (Gaede [19-20, 27-28], discloses wherein the link is configurable).


As to claim 2, Gaede discloses the method of Claim 1, wherein the generating at least one smart link based on the plurality of destination digital resources comprises generating a plurality of smart links based on the plurality of destination digital resources, wherein the plurality of smart links comprises smart links of at least two different types (Gaede [17-19], discloses wherein generating resource link based on the destination resource).

As to claim 3, Gaede discloses the method of Claim 1, wherein the at least one smart link comprises at least one of a Quick Response (QR) code, a Near-Field-Communication (NFC) tag, and a shortened uniform resource locator (URL) (Gaede [18-24]).


As to claim 4, Gaede discloses the method of Claim 1, wherein the generating at least one smart link based on the plurality of destination digital resources comprises: configuring access to the plurality of destination digital resources in response to an interaction with the at least one smart link (Gaede [19-20, 25-28], discloses wherein the link address is configurable based on destination resources).


As to claim 11, Gaede discloses the method of Claim 1, further comprising: receiving an update to the plurality of destination digital resources associated with the at least one smart link; and updating the at least one smart link to direct an interaction with the at least one smart link according to the update (Gaede [24-26, 31-32], discloses wherein response to a request for alternative content, returns a communication link for retrieving the alternative content).



Claims 12-15 and 20 are corresponding apparatus and non-transitory computer readable storage medium claims that recite similar limitations as of claims 1-4 and 11 and do not contain any additional features with respect to novelty and/or inventive steps; therefore, they are rejected under the same rationale.



Allowable Subject Matter

Claims 5-10 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments


Applicant's arguments, see pages 7-12, filed 7/21/2022, with respect to claims 1-20 have been fully considered, However, upon further consideration, a new ground(s) of rejection is made in view of Gaede.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.

Correspondence Information


The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Razu A Miah whose telephone number is (571)270-5433.  The examiner can normally be reached on M-F, 9:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 27493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAZU A MIAH/Primary Examiner, Art Unit 2441